FILED
                            NOT FOR PUBLICATION                             JUL 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CRAIG HART; CAROLE PINKNEY-                      No. 12-56434
HART,
                                                 D.C. No. 2:12-cv-03372-MWF-
               Plaintiffs - Appellants,          PLA

  v.
                                                 MEMORANDUM*
BANK OF AMERICA NA, sued
erroneously as Bank of America Home
Loans; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Craig and Carole-Pinkney Hart appeal pro se from the district court’s order

dismissing their foreclosure action alleging a federal claim under the Fair Debt


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Collection Practices Act (“FDCPA”) and various state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo both a denial of a motion

to remand, Sparta Surgical Corp. v. Nat’l Ass’n of Sec. Dealers, Inc., 159 F.3d
1209, 1211 (9th Cir. 1998), and a dismissal on the basis of the doctrine of res

judicata, Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We affirm.

      The district court properly denied plaintiffs’ motion to remand because

plaintiffs’ FDCPA claim gave the court federal jurisdiction over the entire action,

including state law claims arising out of the same loan transaction and foreclosure

proceedings. See 28 U.S.C. § 1367 (allowing discretionary exercise of jurisdiction

over state law claims related to federal cause of action); Sparta Surgical Corp., 159
F.3d at 1211-13 (action is properly removed where existence of federal jurisdiction

is clear from the face of the complaint, and party may not compel remand by trying

to eliminate the federal question upon which removal was based); Swanson v. S.

Or. Credit Serv., Inc., 869 F.2d 1222, 1224 (9th Cir. 1988) (per curiam) (district

court has jurisdiction over FDCPA claim under 15 U.S.C. § 1692k(d)).

      The district court properly dismissed the action as precluded by the doctrine

of res judicata because plaintiffs alleged nearly identical claims arising out of the

same loan transaction and related foreclosure proceedings against the same

defendants in two prior actions in which there were final judgments on the merits.


                                           2                                      12-56434
See Stewart, 297 F.3d at 956-57 (setting forth elements of the doctrine of res

judicata, and noting that it bars subsequent litigation of both claims that were

raised and those that could have been raised in the prior action); Owens v. Kaiser

Found. Health Plan, 244 F.3d 708, 714 (9th Cir. 2001) (unless otherwise specified,

dismissal of an action for failure to prosecute operates as an adjudication on the

merits for purposes of applying the doctrine of res judicata).

      The district court did not abuse its discretion by denying leave to amend

because amendment would have been futile. See Serra v. Lappin, 600 F.3d 1191,

1200 (9th Cir. 2010).

      Because we affirm dismissal on the basis of the doctrine of res judicata, we

do not consider plaintiffs’ regarding the alleged merits of their claims.

      Plaintiffs’ contentions that dismissal of the action was in violation of public

policy, that the district court improperly looked beyond the pleadings or failed to

give proper consideration to their motion to remand, and that they were improperly

denied the opportunity to conduct discovery, are unpersuasive.

      Because plaintiffs did not file a reply brief, defendants’ request to file a

surreply, set forth in their answering brief, is denied as moot.

      AFFIRMED.




                                           3                                       12-56434